 



EXHIBIT 10.2

Severance Agreement

     THIS AGREEMENT between RYDER SYSTEM, INC., a Florida corporation (the
“Corporation”), and name (the “Executive”), dated as of the XXX day of XXXX,
2001.

WITNESSETH:

     WHEREAS, the Executive is an officer and/or key employee of the Corporation
and/or its subsidiaries or affiliates and an integral part of its management;
and

     WHEREAS, in order to retain the Executive, the Corporation desires to
provide severance benefits to the Executive if the Executive’s employment with
the Corporation or its subsidiaries or affiliates terminates as provided herein
prior to a Change of Control (as defined in Section 2);

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between the Corporation and the
Executive as follows:

     1.     Term of Agreement. This Agreement shall become effective as of the
date hereof and shall terminate upon the occurrence of the earliest of the
events specified below; provided, however, that Section 5 shall survive
termination:

          (a) the last day of the Severance Period (as defined in Section 3(e));

          (b) the termination of the Executive’s employment by the Executive for
any reason or by the Corporation or its subsidiaries or affiliates for Death,
Disability or Cause (as defined in Sections 3(b) and (a) respectively);

          (c) one (1) year following the date of receipt of a mailing (by
overnight express mail or registered or certified mail, return receipt
requested) or hand delivery to the Executive by the Corporation of written
notice of its intent to terminate this Agreement, provided that the Executive is
not then receiving severance pay and benefits pursuant to Section 4 as a result
of his termination by the Corporation or its subsidiaries or affiliates other
than for Death, Disability or Cause (as defined in Sections 3(b) and
(a) respectively) prior to the end of the one (1) year period;

          (d) a Change of Control of the Corporation (as defined in Section 2),
provided that the Executive is not then receiving severance pay and benefits
pursuant to Section 4 as a result of his termination by the Corporation or its
subsidiaries or affiliates other than for Death, Disability or Cause (as defined
in Sections 3(b) and (a) respectively) prior to the Change of Control;

          (e) the material breach by the Executive of the provisions of
Section 5; or

          (f) the termination of this Agreement pursuant to Section 4(a)(i) or
Section 4(a)(iii)(II).

 



--------------------------------------------------------------------------------



 



          Additionally, notwithstanding anything in this Agreement to the
contrary, if the Executive should die while receiving severance pay or benefits
pursuant to Section 4 as a result of his termination by the Corporation or its
subsidiaries or affiliates other than for Death, Disability or Cause (as defined
in Sections 3(b) and (a) respectively), this Agreement shall terminate
immediately upon the Executive’s death and both parties shall be released from
all obligations under this Agreement other than those under the release
referenced in Section 5(b)(IV) and those relating to amounts or benefits which
are payable under this Agreement within five (5) business days after the
Executive’s Date of Termination (if not yet paid), are vested under any plan,
program, policy or practice or which the Executive is otherwise entitled to
receive upon his death, including, but not limited to, life insurance. Any
payment due pursuant to the preceding sentence upon the Executive’s death shall
be made to the estate of the deceased Executive, unless the plan, program,
policy, practice or law provides otherwise.

     2.     Change of Control. For the purpose of this Agreement, a “Change of
Control” shall be deemed to have occurred if:

          (a) any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) (a “Person”) becomes the beneficial owner, directly or indirectly,
of twenty percent (20%) or more of the combined voting power of the
Corporation’s outstanding voting securities ordinarily having the right to vote
for the election of directors of the Corporation; provided, however, that for
purposes of this subparagraph (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by any employee benefit plan
or plans (or related trust) of the Corporation and its subsidiaries and
affiliates or (ii) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subparagraph (c) of this
Section 2; or

          (b) the individuals who, as of August 18, 1995, constituted the Board
of Directors of the Corporation (the “Board” generally and as of August 18, 1995
the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board, provided that any person becoming a director subsequent to
August 18, 1995 whose election, or nomination for election, was approved by a
vote of the persons comprising at least two-thirds (2/3) of the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934
Act) shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board; or

          (c) there is a reorganization, merger or consolidation of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Corporation’s
outstanding common stock and outstanding voting securities ordinarily having the
right to vote for the election of directors of the Corporation immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all

2



--------------------------------------------------------------------------------



 



or substantially all of the Corporation’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Corporation’s outstanding
common stock and outstanding voting securities ordinarily having the right to
vote for the election of directors of the Corporation, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or plans (or related trust) of the
Corporation or such corporation resulting from such Business Combination and
their subsidiaries and affiliates) beneficially owns, directly or indirectly,
20% or more of the combined voting power of the then outstanding voting
securities of the corporation resulting from such Business Combination and
(iii) at least two-thirds (2/3) of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

          (d) there is a liquidation or dissolution of the Corporation approved
by the shareholders; or

          (e) there is a sale of all or substantially all of the assets of the
Corporation.

If a Change of Control occurs and if the Executive’s employment is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (A) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (B) otherwise arose in connection with or in anticipation
of a Change of Control, a Change of Control shall be deemed to have
retroactively occurred on the date immediately prior to the date of such
termination of employment.

     3.     Certain Definitions.

          (a) Cause. The Executive’s employment may be terminated for Cause only
if the Corporation’s Chief Executive Officer determines that Cause (as defined
below) exists. For purposes of this Agreement, “Cause” means (i) an act or acts
of fraud, misappropriation, or embezzlement on the Executive’s part which result
in or are intended to result in his or another’s personal enrichment at the
expense of the Corporation or its subsidiaries or affiliates, (ii) conviction of
a felony, (iii) conviction of a misdemeanor involving moral turpitude,
(iv) willful failure to report to work for more than thirty (30) continuous days
not attributable to eligible vacation or supported by a licensed physician’s
statement, or (v) any other activity which would constitute grounds for
termination for cause by the Corporation or its subsidiaries or affiliates. For
the purposes of this Section 3(a), any good faith interpretation by the
Corporation of the foregoing definition of “Cause” shall be conclusive on the
Executive.

          (b) Death or Disability.

               (i) The Executive’s employment will be terminated by the
Corporation or its subsidiaries or affiliates automatically upon the Executive’s
death (“Death”).

               (ii) After having established the Executive’s Disability (as
defined below), the Corporation may give to the Executive written notice of the
Corporation’s and/or its subsidiaries’ or affiliates’ intention to terminate the
Executive’s employment for Disability. The

3



--------------------------------------------------------------------------------



 



Executive’s employment will terminate for Disability effective on the thirtieth
(30th) day after the Executive’s receipt of such notice (the “Disability
Effective Date”) if within such thirty (30) day period after such receipt the
Executive shall fail to return to full-time performance of his duties. For
purposes of this Agreement, “Disability” means disability which after the
expiration of more than five (5) months after its commencement is determined to
be total and permanent by a licensed physician selected by the Corporation or
its insurers and reasonably acceptable to the Executive or his legal
representative.

          In the event of the Executive’s termination for Death or Disability,
the Executive and, to the extent applicable, his legal representatives,
executors, heirs, legatees and beneficiaries shall have no rights under this
Agreement and their sole recourse, if any, shall be under the death or
disability provisions of the plans, programs, policies and practices of the
Corporation and/or its subsidiaries and affiliates, as appropriate.

          (c) Notice of Termination. Any termination by the Corporation or its
subsidiaries or affiliates other than for Death shall be communicated by notice
to the Executive setting forth the basis for termination of the Executive’s
employment and, if the Date of Termination (as defined below) is other than the
date of receipt of such notice, specifying the termination date (the “Notice of
Termination”).

          (d) Date of Termination. Date of Termination means the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be; provided, however, that if the Executive’s employment is terminated by
reason of Death or Disability, the Date of Termination shall be the date of
Death of the Executive or the Disability Effective Date, as the case may be.

          (e) Severance Period. Unless terminated sooner pursuant to Section 1,
the Severance Period means the period set forth below depending on the
Executive’s management level at the time the Notice of Termination was given,
which period shall begin on the day following the Executive’s Date of
Termination:

      Chief Executive Officer   Three (3) years Mgmt. Level 19 or above   Three
(3) years Mgmt. Level 15-18   Two (2) years Mgmt. Level 14   One (1) year and
six (6) months

4



--------------------------------------------------------------------------------



 



     4.     Obligations of the Corporation.

          (a) Circumstances of Termination.

               (i) If, during the term of this Agreement prior to a Change of
Control, the Corporation or its subsidiaries or affiliates shall terminate the
Executive’s employment for any reason other than for Death, Disability or Cause,
the Corporation agrees to provide the Executive with compensation, benefits and
perquisites in accordance with the terms and provisions set forth in Subsection
(iii) below and the other provisions of this Agreement, and the Executive agrees
that he shall be subject to such terms and provisions. The Executive shall not
be deemed to have terminated his employment with the Corporation or any of its
subsidiaries or affiliates, and thus shall not be entitled to any amounts or
benefits pursuant to this Agreement, if he leaves the employ of the Corporation
or any of its subsidiaries or affiliates for immediate reemployment with the
Corporation or any of its subsidiaries or affiliates. Additionally,
notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to any amounts or benefits pursuant to this Agreement if, as a
result of the sale of all or substantially all of the stock or assets of one or
more of the Corporation’s subsidiaries or affiliates not constituting a Change
of Control, the Executive continues as an employee of any of the companies whose
stock or assets were sold or the Executive leaves the employ of the Corporation
or any of its subsidiaries or affiliates and the Executive (A) is offered
employment with the purchasing company or any of its subsidiaries or affiliates,
or (B) is offered continuing employment with the Corporation or any of its
remaining subsidiaries or affiliates. In the event of the occurrence of any of
the events set forth in the preceding sentence, this Agreement shall terminate
immediately and the Executive shall not be entitled to any amounts or benefits
hereunder; provided, however, that this Agreement shall continue in effect if
the Executive accepts the offer of continuing employment with the Corporation or
any of its remaining subsidiaries or affiliates.

               (ii) If during the term of this Agreement, the Executive shall
terminate his employment with the Corporation or its subsidiaries or affiliates
for any reason, or the Corporation or its subsidiaries or affiliates shall
terminate the Executive’s employment for Death, Disability or Cause, then the
Executive shall not be entitled to any of the benefits set forth in Subsection
(iii) below or in any other provision of this Agreement, except to the extent of
the amounts which represent vested benefits or which the Executive is otherwise
entitled to receive under any plan, program, policy or practice of the
Corporation or any of its subsidiaries or affiliates at or subsequent to the
Executive’s Date of Termination.

               (iii) If the Executive is entitled to receive severance pay and
benefits under Subsection (i) above, the Corporation agrees to provide the
Executive with the following compensation, benefits and perquisites, subject to
Section 5(b):



       (I) Cash Entitlement. The Corporation shall pay to the Executive the
aggregate of the amounts determined pursuant to clauses a through e below:



       a. Unpaid Salary and Vacation. If not already paid, the Executive’s base
salary and unused vacation entitlement through the Executive’s Date of
Termination at the rate in effect at the time the Notice of Termination was
given.

5



--------------------------------------------------------------------------------



 





       b. Salary Multiple. A continuation of the Executive’s annual base salary
at the rate in effect at the time the Notice of Termination was given (“Annual
Base Salary”) for the Executive’s applicable Severance Period (as defined in
Section 3(e)).          c. Tenure - Related Bonus. An amount equal to the
product of (i) the Executive’s Annual Base Salary multiplied by (ii) the stated
target bonus opportunity percentage available to the Executive under the
respective incentive compensation plan immediately preceding the Notice of
Termination multiplied by (iii) the “Executive’s Three Year Average Bonus
Percentage” (as defined below) (the product of (i), (ii) and (iii) hereinafter
referred to as the “Bonus Average”) multiplied by the number of the Executive’s
full and prorated partial years of service with the Corporation and/or its
subsidiaries or affiliates, subject to a maximum of twelve (12) years, divided
by twelve (12).



     The “Executive’s Three Year Average Bonus Percentage” is the sum of the
Bonus Percentages Paid to the Executive divided by the stated target bonus
opportunity percentages available to the Executive rounded to one decimal place
(e.g., 86.3%) for each of the three (3) fiscal years immediately preceding the
date the Notice of Termination was given divided by three (3). Bonus Percentage
Paid constitutes the actual bonus paid to the Executive in the related fiscal
year expressed as a percentage of annual base salary.        If the Executive
has been employed by the Corporation and/or its subsidiaries or affiliates for
less than three (3) fiscal years at the time the Notice of Termination was
given, or if the Executive was not eligible to receive an incentive compensation
award pursuant to an incentive compensation plan of the Corporation and/or its
subsidiaries or affiliates for one (1) or more of the three (3) fiscal years
immediately preceding the date the Notice of Termination was given, the bonus
percentage to be applied in the “Executive’s Three Year Bonus Percentage”
calculation for any year in which the Executive was not employed or eligible to
receive an incentive award will be the average bonus percentage paid for such
year to all executives in the Corporation or the Executive’s respective level or
division, as appropriate.

6



--------------------------------------------------------------------------------



 



CALCULATION EXAMPLE OF EXECUTIVE’S THREE YEAR AVERAGE
BONUS PERCENTAGE

                                              (2)                 (1)   Stated  
(1)/(2)         Bonus   Target   Bonus         Percentage   Bonus   Opportunity
Year   Paid   Opportunity   Percent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
1
    55.1 %     70.0 %     78.7 %    
2
    57.9 %     70.0 %     82.7 %    
3
    55.0 %     70.0 %     78.6 %  
Sum
                    240.0 %
Executive’s Three Year Average Bonus Percentage (Sum divided by 3)
                    80.0 %



       d. Bonus Multiple. For the Chief Executive Officer and executives in
management level 17 and above at the time the Notice of Termination was given
only, an amount equal to the product of the Bonus Opportunity determined in
clause c above multiplied by the following multiple depending on the Executive’s
management level at the time the Notice of Termination was given:

          Chief Executive Officer     2   Mgmt. Level 17 or above     1  



       e. Prior Year Bonus. If bonuses for the calendar year prior to the
Executive’s Date of Termination have been distributed and the Executive has not
yet been paid his incentive compensation award for such calendar year, and his
Date of Termination is subsequent to the incentive compensation award payment
date for such calendar year, then the Executive shall receive an additional
amount equal to the product of the actual salary earned by the Executive during
the prior calendar year multiplied by the actual bonus percentage approved for
the Executive for such calendar year under the respective incentive compensation
plan.



     The Executive agrees that he shall not be eligible for or entitled to any
other incentive compensation award, including any pro rata incentive
compensation award, pursuant to the Corporation’s and/or its subsidiaries’ or
affiliates’ incentive compensation plans. The Executive’s agreement to this
provision is a material consideration for the Corporation’s executing this
Agreement.        The Corporation shall pay to the Executive the amounts
determined in clauses a through e above as follows:        Clause a: In a lump
sum no later than the next normal pay period for the Executive, unless otherwise
required by law.

7



--------------------------------------------------------------------------------



 





     Clause b: In equal semi-monthly installments on the fifteenth and last day
of each month during the Severance Period.        Clause d: No later than the
first March 1st following the Executive’s Date of Termination.        Clauses c
and e: In a lump sum within five (5) business days after the Executive’s Date of
Termination.        (II) Medical, Dental, Disability, Life Insurance and Other
Similar Plans and Programs. Until the earliest to occur of (i) the last day of
the Severance Period, (ii) the date on which the Executive becomes eligible for
the designated coverage as an employee of another employer which provides or
offers such coverage to its employees, or (iii) in the case of benefits
requiring employee contributions, the date the Executive fails to make such
contributions pursuant to the Corporation’s or the plan’s instructions or
otherwise cancels his coverage in accordance with plan provisions (the “Benefits
Continuation Period”), the Corporation shall continue to provide the benefits
which the Executive and/or his family is or would have been entitled to receive
under all medical, dental, disability, supplemental life, group life, and
accidental death and dismemberment insurance plans and programs, and other
similar plans and programs of the Corporation and/or its subsidiaries or
affiliates not otherwise provided for in this Agreement, in each case on a basis
providing the Executive and/or his family with the opportunity to receive
benefits at least equal to those benefits provided by the Corporation and/or its
subsidiaries or affiliates to their comparably situated active executives during
the Benefits Continuation Period. The non-contributory benefits will be paid for
by the Corporation. The medical and dental plan benefits, to the extent
applicable, will be provided in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
except that the Corporation shall pay the COBRA premiums for the standard
medical and dental plan benefits during the Benefits Continuation Period minus
the Executive’s contributory obligation determined as if the Executive were
still an executive employee of the Corporation. If the Executive’s participation
in any such plan or program is barred by COBRA or for any other reason, the
Corporation shall pay or provide for payment of such benefits or substantially
similar benefits to the Executive and/or his family. Failure of the Executive to
accept available coverage from another employer or to notify the Corporation, in
writing, within thirty (30) days of the Executive’s eligibility for coverage
under another employer’s plan shall terminate the Severance Period and this
Agreement immediately, and the Corporation shall have no further obligations to
the Executive under this Agreement; provided, however, that the Executive will,
if applicable, continue to be subject to the provisions of Section 5 of this
Agreement. Upon termination of his coverage under this paragraph, the Executive
may be eligible under COBRA to continue some of his benefits for an additional
period of time. If such is the case, the Executive will be responsible for the
entire COBRA premium. Additionally, the Executive has thirty-one (31) days from
the last day of coverage in which to convert his group life insurance, dependent
group life insurance and/or long-term disability to an individual policy
(“Insurance Conversion Period”). For the purposes of short-term disability,
coverage will terminate on the Executive’s Date of Termination unless the
Executive has an established disability. The

8



--------------------------------------------------------------------------------



 





  Executive shall not be eligible to receive both severance payments and short
term disability. For the purposes of long-term disability, the last day of
coverage is defined as the last day of the month in which occurred the
Executive’s Date of Termination. The Executive must arrange for conversion to an
individual policy during the Insurance Conversion Period described above through
the Benefits Service Center, or such other company as is then providing
coverage.



       (III) Car. Notwithstanding the Executive’s management level, if the
Executive was receiving a car allowance at the time the Notice of Termination
was given, the Corporation shall pay to the Executive, in a lump sum within five
(5) business days after the Executive’s Date of Termination, an amount equal to
the product of the Executive’s monthly car allowance in effect at the time the
Notice of Termination was given multiplied by 12 multiplied by the following
multiple depending on the Executive’s management level at the time the Notice of
Termination was given:

          Chief Executive Officer     3   Mgmt. Level 19 or above     3   Mgmt.
Level 15-18     2   Mgmt. Level 14     1 .5



       (IV) Outplacement. Until the end of the Severance Period or until the
Executive obtains another full-time job or becomes self-employed, whichever
occurs first, the Corporation shall provide the Executive with professional
outplacement services of the Corporation’s choice and shall reimburse the
Executive for documented incidental outplacement expenses directly related to
job search such as resume mailing, interviewing trips, and clerical support,
subject to a maximum cost of the lesser of (i) ten percent (10%) of the
Executive’s Annual Base Salary (as defined in clause (I)b above), or (ii)
$20,000 if the Executive was in management level 11-19 at the time the Notice of
Termination was given or $30,000 if the Executive was above management level 19
or Chief Executive Officer at the time the Notice of Termination was given. The
Executive shall not be entitled to receive cash in lieu of the professional
outplacement services or reimbursed incidental outplacement expenses provided by
the Corporation.



       (V) Perquisite, Country Club, and Financial Planning/Tax Preparation
Allowances. For the twelve (12) month perquisite, country club, and financial
planning/tax preparation payment period of the Corporation or the Executive’s
respective division, as appropriate (i.e., January - December or September -
August), in which the Notice of Termination was given, if not yet paid, and one
(1) additional twelve (12) month period thereafter, but in no event for longer
than the Severance Period, the Corporation shall continue to provide the
Executive with the perquisite, country club, and financial planning/tax
preparation, as appropriate, the Executive would have been entitled to receive
under the plans, programs, policies and practices of the Corporation and/or its
subsidiaries or affiliates (subject to the Corporation’s receipt of appropriate
documented evidence of such expenses), in each case on a basis providing the
Executive with an opportunity to receive benefits at least equal to those
provided by the Corporation and/or its subsidiaries or affiliates to their
comparably situated active executives during the applicable period.

9



--------------------------------------------------------------------------------



 





       (VI) Split-Dollar Life Insurance. If the Executive is covered by the
Corporation’s split-dollar life insurance policy as of the date of this
Severance Agreement, the Corporation shall continue and pay for the Executive’s
coverage until the end of the Severance Period. At the end of the Severance
Period, the Corporation will recover its collateral interest in the policy and
the Executive shall have the option to (i) retain the policy and continue its
life insurance death benefit or (ii) surrender the policy for its remaining cash
surrender value, if any. If the Executive elects to continue the life insurance
death benefit, the Executive may be required to make additional premium
payments. The Executive should contact the Corporation’s Vice President,
Compensation and Benefits Administration, to ascertain whether any premiums may
be required.



       (VII) Supplemental Long Term Disability Insurance. If applicable, the
cost of the Executive’s Supplemental Long Term Disability insurance will
continue to be paid by the Corporation through the last day of the Severance
Period, provided the Executive remains enrolled in the underlying basic long
term disability coverage with the Standard Insurance Company of Oregon or any
successor carrier appointed by the Company or has other coverage with an
equivalent benefit. If the Executive obtains other disability coverage during
the Severance Period and/or no longer participates in the Corporation’s basic
long term disability program, the Executive must advise the Corporation of the
amount of coverage the Executive has with the new carrier for purposes of
adjusting the coverage provided under the Supplemental Long Term Disability
insurance.

          (b) If a Change of Control occurs and the Executive is then receiving
severance pay and benefits pursuant to Section 4(a) as a result of his
termination by the Corporation or its subsidiaries or affiliates other than for
Death, Disability or Cause prior to the Change of Control, the Corporation shall
pay to the Executive in a lump sum, within five (5) business days after the
Change of Control, an amount (in lieu of future periodic payments) equal to the
present value of all future cash payments due to the Executive under this
Agreement (including the maximum outplacement and perquisite, country club, and
financial planning/tax preparation allowances, as appropriate) using the First
National Bank of Boston’s base or prime commercial lending rate then in effect
for such computation. The Corporation and the Executive shall continue to be
liable to each other for all of their other respective obligations under this
Agreement.

          (c) Notwithstanding anything in this Agreement to the contrary, no
amount shall be paid or payable under this Agreement unless the Executive has
been employed by the Corporation and/or its subsidiaries or affiliates for at
least twelve (12) consecutive months at the time of his termination. In the
event the Executive is employed for less than twelve (12) consecutive months,
the Executive hereby agrees that he shall not receive or be entitled to anything
under this Agreement.

10



--------------------------------------------------------------------------------



 



     5.     Obligations of the Executive.

          (a) Covenant of Confidentiality. All documents, records, techniques,
business secrets and other information, including this Agreement, of the
Corporation, its subsidiaries and affiliates which have or will come into the
Executive’s possession from time to time during the Executive’s affiliation with
the Corporation and/or any of its subsidiaries or affiliates and which the
Corporation treats as confidential and proprietary to the Corporation and/or any
of its subsidiaries or affiliates shall be deemed as such by the Executive and
shall be the sole and exclusive property of the Corporation, its subsidiaries
and affiliates. The Executive agrees that the Executive will keep confidential
and not use or divulge to any other party any of the Corporation’s or its
subsidiaries’ or affiliates’ confidential information and business secrets,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public. Additionally, the Executive agrees that upon his termination of
employment, the Executive shall promptly return to the Corporation any and all
confidential and proprietary information of the Corporation and/or its
subsidiaries or affiliates that is in his possession.

     Executive agrees that the terms and provisions of this Severance Agreement,
as well as any and all incidents leading to or resulting from this Severance
Agreement, are confidential and may not be discussed with anyone without the
prior written consent of the Corporation’s President, except as required by law.

          (b) If, at any time during the term of this Agreement, the Corporation
or its subsidiaries or affiliates shall terminate the Executive’s employment for
any reason other than for Death, Disability or Cause, and the Executive shall
elect to receive severance pay and benefits in accordance with Section 4, the
Executive shall be subject to the following additional provisions:



       (I) Covenant Against Competition. During the Severance Period (without
any reduction or modification), the Executive shall not, without the prior
written consent of the Corporation’s Chief Executive Officer, directly or
indirectly engage or become a partner, director, officer, principal, employee,
consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the
Corporation or its subsidiaries or affiliates which is engaged or proposes to
engage or hereafter engages in a business competitive directly or indirectly
with the business conducted by the Corporation or any of its subsidiaries or
affiliates in any geographic area where such business of the Corporation or its
subsidiaries or affiliates is conducted; provided, however, that the Executive
is not prohibited from owning one percent (1%) or less of the outstanding
capital stock of any corporation whose stock is listed on a national securities
exchange.



       (II) Covenant of Non-Solicitation. During the Severance Period (without
any reduction or modification), the Executive shall not, either on the
Executive’s own account or for any person, firm or company, solicit, interfere
with or induce, or attempt to induce, any employee of the Corporation or any of
its subsidiaries or affiliates to leave his employment or to breach his
employment agreement, if any.

11



--------------------------------------------------------------------------------



 





       (III) Covenant of Non-Disparagement and Cooperation. The Executive agrees
not to make any remarks disparaging the conduct or character of the Corporation
or any of its subsidiaries or affiliates, their current or former agents,
employees, officers, directors, successors or assigns (“Ryder”). In addition,
the Executive agrees to cooperate with Ryder, at no extra cost, in any
litigation or administrative proceedings (e.g., EEOC charges) involving any
matters with which the Executive was involved during the Executive’s employment
with the Corporation. The Corporation shall reimburse the Executive for travel
expenses approved by the Corporation or its subsidiaries or affiliates incurred
in providing such assistance.



       (IV) Release. Upon his termination of employment, the Executive shall
execute and agree to be bound by a release agreement substantially in the form
attached as Exhibit A and, to the extent applicable, a resignation letter
substantially in the form attached as Exhibit B, prior to and as a condition to
receiving any payments or benefits pursuant to this Agreement. If applicable,
the release agreement may contain provisions required by federal, state or local
law (e.g., the Older Worker’s Benefit Protection Act) to effectuate a general
release of all claims.

          (c) Specific Remedy. The Executive acknowledges and agrees that if the
Executive commits a material breach of the Covenant of Confidentiality or, if
applicable, the Covenant Against Competition, the Covenant of Non-Solicitation,
or the Covenant of Non-Disparagement and Cooperation (as provided in Subsections
(a) and (b) above, the Corporation shall have the right to have the covenant
specifically enforced by any court having appropriate jurisdiction on the
grounds that any such breach will cause irreparable injury to the Corporation,
and that money damages will not provide an adequate remedy to the Corporation.
The Executive further acknowledges and agrees that the Covenant of
Confidentiality and, if applicable, the Covenant Against Competition, the
Covenant of Non-Solicitation, and the Covenant of Non-Disparagement and
Cooperation contained in this Agreement are fair, do not unreasonably restrict
the Executive’s future employment and business opportunities, and are
commensurate with the compensation arrangements set out in this Agreement. In
addition, once the Executive makes an election to receive severance pay and
benefits pursuant to Section 4 and is subject to Subsection (b) above, the
Executive shall have no right to return any amounts or benefits that are already
paid or to refuse to accept any amounts or benefits that are payable in the
future in lieu of his specific performance of his obligations under Subsection
(b) above.

     6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Corporation or any of its subsidiaries or affiliates and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under such plans, programs, policies or practices or
under any stock option or other agreements with the Corporation or any of its
subsidiaries or affiliates, specifically including but not limited to the
Corporation’s 1980 and 1995 Stock Incentive Plans, the deferred compensation
agreements, the Stock for Merit Increase Replacement Plan, the Profit Incentive
Stock Plan, the Corporation’s and/or its subsidiaries’ or affiliates’
retirement, 401(k) and profit sharing plans, the Corporation’s Benefit
Restoration Plan, Deferred Compensation Plan, supplemental disability and
retiree life insurance. In the event there are any amounts which

12



--------------------------------------------------------------------------------



 



represent vested benefits or which the Executive is otherwise entitled to
receive under these or any other plans, programs, policies or practices,
including any plan, program, policy or practice adopted after the execution of
this Agreement, of the Corporation or any of its subsidiaries or affiliates at
or subsequent to the Executive’s Date of Termination, the Corporation shall
cause the relevant plan, program, policy or practice to pay such amount, to the
extent not already paid, in accordance with the provisions of such plan,
program, policy or practice. The phrase “Termination Date” as used in the
Corporation’s 1980 and 1995 Stock Incentive Plans shall mean the end of the
Severance Period with respect to Non-Qualified Stock Options granted to the
Executive, if any, pursuant to such plan, and the Executive’s Date of
Termination with respect to Incentive Stock Options and Restricted Stock Rights
granted to the Executive, if any, thereunder. The last day of the Severance
Period will be considered to be the Executive’s termination date for purposes of
the Executive’s deferred compensation agreement(s), if any.

     7.     No Mitigation. In no event shall the Executive be obligated to seek
other employment by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement nor, except as specifically
provided otherwise in this Agreement, shall the amount of any payment provided
for under this Agreement be reduced by any compensation or benefits earned by
the Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

     8.     Assignment. This Agreement is personal to the Executive and the
Executive does not have the right to assign this Agreement or any interest
herein. This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors.

     9.     Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without reference to
principles of conflict of laws. The parties hereto agree that the appropriate
forum for any action brought hereunder shall be Miami, Florida. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. The Executive acknowledges and agrees that the Corporation may amend
this Agreement at any time to comply with any federal, state or local law or
regulation or as necessary to enforce the intent of Section 5. Otherwise, this
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

          (b) All notices and other communications hereunder, other than those
under Section 3(c), shall be in writing and shall be given to the other party by
hand delivery, by overnight express mail, or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

               If to the Executive: at the Executive’s last address appearing in
the payroll/personnel records of the Corporation.

               If to the Corporation:

               Ryder System, Inc.

               3600 N.W. 82nd Avenue
               Miami, Florida 33166

13



--------------------------------------------------------------------------------



 



               Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

          (d) The Executive understands and acknowledges that the payments and
benefits provided to the Executive pursuant to this Agreement may be unsecured,
unfunded obligations of the Corporation. The Executive further understands and
acknowledges that the payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Corporation may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation, as well as
any other deductions consented to in writing by the Executive.

          (e) This Agreement, including its attached Exhibits, contains the
entire understanding of the Corporation and the Executive with respect to the
subject matter hereof. No agreements or representations, oral or written,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement and its
attached Exhibits.

          (f) The employment of the Executive by the Corporation or its
subsidiaries or affiliates may be terminated by either the Executive or the
Corporation or its subsidiaries or affiliates at any time and for any reason,
with or without cause. Nothing contained in this Agreement shall affect such
rights to terminate; provided, however, that nothing in this Section 9(f) shall
prevent the terms and provisions of this Agreement from being enforced in the
event of a termination described in Section 4(a).

          (g) Whenever used in this Agreement, the masculine gender shall
include the feminine or neuter wherever necessary or appropriate and vice versa
and the singular shall include the plural and vice versa.

          (h) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Corporation
has caused these presents to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its assistant secretary,
all as of the day and year first above written.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Executive      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

14



--------------------------------------------------------------------------------



 

          Witness   Social Security Number           ATTEST:   RYDER SYSTEM,
INC.
(the “Corporation”)               By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Secretary


     
Vice President
(Seal)
       

15



--------------------------------------------------------------------------------



 



Severance Agreement

EXHIBIT A

RELEASE AGREEMENT

     FOR AND IN CONSIDERATION OF THE PAYMENT TO ME OF THE SEVERANCE BENEFITS
PURSUANT TO THE SEVERANCE AGREEMENT BETWEEN RYDER SYSTEM, INC. (“THE
CORPORATION”) AND ME DATED                    , 19    (THE “SEVERANCE
AGREEMENT”), I, (Executive’s Name), ON BEHALF OF MYSELF, MY HEIRS, SUCCESSORS
AND ASSIGNS (COLLECTIVELY “I” OR “ME”), HEREBY RELEASE AND FOREVER DISCHARGE THE
CORPORATION AND ALL OF ITS SUBSIDIARIES AND AFFILIATES, THEIR CURRENT AND FORMER
AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY
“RYDER”), FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, AND CAUSES OF ACTION, AND
ALL LIABILITY WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
FIXED OR CONTINGENT, WHICH I HAVE OR MAY HAVE AGAINST RYDER AS A RESULT OF MY
EMPLOYMENT BY AND SUBSEQUENT TERMINATION AS AN EMPLOYEE OF RYDER, UP TO THE DATE
OF THE EXECUTION OF THIS RELEASE AGREEMENT. THIS INCLUDES BUT IS NOT LIMITED TO
CLAIMS AT LAW OR EQUITY OR SOUNDING IN CONTRACT (EXPRESS OR IMPLIED) OR TORT
ARISING UNDER FEDERAL, STATE, OR LOCAL LAWS PROHIBITING AGE, SEX, RACE,
DISABILITY, VETERAN OR ANY OTHER FORMS OF DISCRIMINATION. THIS FURTHER INCLUDES
ANY AND ALL CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT OF 1990, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, OR THE EMPLOYEE RETIREMENT INCOME SECURITY ACT (“ERISA”), AS AMENDED, OR
CLAIMS GROWING OUT OF ANY LEGAL RESTRICTIONS ON RYDER’S RIGHT TO TERMINATE ITS
EMPLOYEES. I COVENANT AND AGREE THAT I WILL NOT SUE OR FILE ANY LAWSUIT OR
ACTION AGAINST RYDER IN THE FUTURE WITH RESPECT TO ANY CLAIM OR CAUSE OF ACTION
RELEASED AS PART OF THIS RELEASE AGREEMENT. I FURTHER AGREE THAT IF I VIOLATE
THIS COVENANT OR ANY OTHER PROVISION OF THIS RELEASE AGREEMENT OR THE SEVERANCE
AGREEMENT, I SHALL INDEMNIFY RYDER FOR ALL COSTS AND ATTORNEY’S FEES INCURRED BY
RYDER IN ENFORCING THIS RELEASE AGREEMENT AND THE SEVERANCE AGREEMENT.

     This Release Agreement does not release Ryder from any of its current,
future or ongoing obligations under the Severance Agreement, specifically
including but not limited to cash payments and benefits due me.

     I understand and agree that this Release Agreement and the Severance
Agreement shall not in any way be construed as an admission by Ryder of any
unlawful or wrongful acts whatsoever against me or any other person, and Ryder
specifically disclaims any liability to or wrongful acts against me or any other
person.

16



--------------------------------------------------------------------------------



 



     I agree that the terms and provisions of this Release Agreement and the
Severance Agreement, as well as any and all incidents leading to or resulting
from this Release Agreement and the Severance Agreement, are confidential and
that I may not discuss them with anyone without the prior written consent of the
Corporation’s or its successor’s Chief Executive Officer, except as required by
law; provided, however, that I agree to immediately give the Corporation or its
successor notice of any request to discuss this Release Agreement or the
Severance Agreement and to provide the Corporation or its successor with the
opportunity to contest such request prior to my response.

     This Release Agreement shall be governed by and construed in accordance
with the laws of the state of Florida, without reference to principles of
conflict of laws. Except as provided in Sections 5(b)(IV) and 9(a) of the
Severance Agreement, this Release Agreement may not be amended or modified
otherwise than by a written agreement executed by the Corporation and me or our
respective successors and legal representatives.

     The invalidity or unenforceability of any provision of this Release
Agreement shall not affect the validity or enforceability of any other provision
of this Release Agreement.

I CERTIFY THAT I HAVE FULLY READ, HAVE RECEIVED AN EXPLANATION OF, HAVE
NEGOTIATED AND COMPLETELY UNDERSTAND THE PROVISIONS OF THIS RELEASE AGREEMENT,
AND THAT I HAVE BEEN ADVISED BY THE CORPORATION THAT I SHOULD CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS RELEASE AGREEMENT. I FURTHER CERTIFY THAT I HAVE
HAD ADEQUATE TIME TO REVIEW AND CONSIDER THE PROVISIONS OF THIS RELEASE
AGREEMENT AND THAT I AM SIGNING THIS RELEASE AGREEMENT FREELY AND VOLUNTARILY,
WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

Executive’s Date of Termination:___________________

Dated this                      day of                    , 19 .

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Executive      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Social Security Number

17



--------------------------------------------------------------------------------



 



STATE OF _____________ )

                                               )ss:
COUNTY OF ___________ )

Before me personally appeared      , to me well known and known to me to be the
person described in and who executed the foregoing instrument, and acknowledged
to and before me that he/she executed said instrument for the purposes therein
expressed.

WITNESS my hand and official seal this                      day
of                    , 19 .

         

--------------------------------------------------------------------------------

    Notary Public       My Commission Expires:         (Seal)  

--------------------------------------------------------------------------------

   

18



--------------------------------------------------------------------------------



 



Severance Agreement

EXHIBIT B

Resignation Letter

TO THE BOARD OF DIRECTORS
OF RYDER SYSTEM, INC.

Ladies and Gentlemen:

Effective immediately, I hereby resign as an officer and/or director of Ryder
System, Inc. and/or its subsidiaries and affiliates and, to the extent
applicable, from all committees of which I am a member.

          Sincerely,          

--------------------------------------------------------------------------------

    Executive’s Name          

--------------------------------------------------------------------------------

    Date

19